    Case 3:20-cr-01567-LAB Document 1 Filed 03/13/20 PageID.1 Page 1 of 5
                                                                   ~!I        E·D
                                                                   • a.....". - .
                                                                    MAR 1 3 2020
                   UNITED STATES DISTRICT COU                 CU:. HK   lJ ,, DIS I H!C I (>.JU HT
                    souTHERN DISTRICT oF cALIFoRNI        S~UTH EHN o,~, IHIC I Of-     CAL:~rti~i'•
                                       Case No.     2 0 MJ 1 ] 29
 UNITED STATES OF AMERICA
                                          COMPLAINT
                Plaintiff,
           V.                         TITLE 18 U.S.C. §1071
                                      HARBORING AND CONCEALING
 CINDY GARCIA,                        A FUGITIVE (Felony)

                Defendant.


The undersigned complainant, being duly sworn, states:
      On or about February 26, 2020, in the Southern District of California,
the defendant, CINDY GARCIA, harbored and concealed, Ivan Martinez a
person for whose arrest a warrant and process had been issued under the
provisions of a law of the United States, so as to prevent the discovery and
arrest of Ivan Martinez, after notice and knowledge of the fact that a warrant
and process had been issued for the apprehension of Ivan Martinez, and
which warrant had been issued on a felony charge, in violation of title 18,
United States Code, Section 1071.
The complainant further states that this complaint is based on the attached
statement of facts, which is incorporated herein by reference.




SWORN AND SUBSCRIBED TO before me this 13th day of March 2020.

                                           A1AU2~ 'v<L~
                                         t....
                                         ALLISON H. GODDARD
                                         United States Magistrate Judge
      Case 3:20-cr-01567-LAB Document 1 Filed 03/13/20 PageID.2 Page 2 of 5


                            PROBABLE CAUSE STATEMENT
                                   (USA   v. CINDY GARCIA)


1.    Furthermore, the complainant states that Heriberto Castillo-Castillo is a citizen
of a country other than the United States that said alien has admitted that he is
deportable that his testimony is material, that it is impracticable to secure their
attendance at the trial by subpoena and he is a material witness in relation to this
criminal charge and should be held or admitted to bail pursuant to Title 18, United
States Code, Section 3144.

2.    On November 9, 2017, District Judge Janis L. Sammartino, issued an arrest
warrant for Ivan Martinez ("Martinez'') in case 13CR1776-JLS, for failure to appear.
Martinez was originally charged with a violation of Title 8, U.S.C., § 1326, and
absconded while on bond prior to trial.

3.    On February 24, 2020, Deputy U.S. Marshal ("DUSM'') O'Toole developed
information from a periodic NCIC record validation check that Martinez was arrested
by the San Diego County Sheriff's Department ("SDSD'') on January 17, 2020 for
domestic violence (SDSD Case#20103103.)

4.     On February 26, 2020, at 6:00AM, DUSM O'Toole met with DUSM Laney and
other members of the San Diego Fugitive Task Force C'SDFTF'') in Vista, CA. At
approximately 7:00AM. Deputies contacted Martinez's girlfriend, CINDY GARCIA
("GARCIA'') at her residence, 1971 Anna Lane, Vista, CA.               GARCIA provided
information that Martinez has lived at her residence for approximately the last year
and a half. GARCIA stated that Martinez had departed for work at approximately
6:00AM. Martinez worked as a roofer by at Sylvester Roofing, in Escondido, CA.
DUSM Laney admonished GARCIA, in front of DUSM O'Toole, that GARCIA there was
a warrant for Martinez's arrest and she was not to contact Martinez and warn him of
their search. DUSM Laney further explained to GARCIA that she could be prosecuted
for harboring a fugitive, and that it is illegal under federal law to harbor or conceal a
fugitive. GARCIA stated she would not contact or advise Martinez of the DUSM's search
and would the deputies if he returned.
      Case 3:20-cr-01567-LAB Document 1 Filed 03/13/20 PageID.3 Page 3 of 5


5.      At approximately 8:00AM, DUSMs O'Toole and Laney, and TFO Davis, arrived at
Sylvester Roofing, spoke to a manager, and requested information about the
whereabouts of Martinez. They were advised that Martinez was operating a company
truck and he was dispatched to two job sites for roofing repairs, the first was in the
Mission Valley area and the second location was in the Carlsbad area. The manager
advised that the company trucks were equipped with GPS and would assist in locating
Martinez. While DUSMs O'Toole, Laney, and Officer Davis were still on site, the
manager accessed the GPS location of the truck Martinez was assigned to drive.
Initially the GPS showed the truck was southbound HWY163 in the Kearney Mesa
area. At the conclusion of the conversation the truck was located on East bound HWY
52 near Santee toward a company owned material where Martinez was possibly going
to before his first job.

6.    DUSM Laney contacted members of the SDFTF and sent them to intercept
Martinez at his first job site in Mission Valley. DUSMs Laney, O'Toole, and TFO Davis
started for the jobsite as well.

7.    While in route to Martinez's first job site, DUSM O'Toole was contacted by a
representative from Sylvester Roofing who advised that Martinez's truck was now
northbound on Interstate 5 in the area of La Jolla. Based on the address of
MARTINEZ's first jobsite it was believed that MARTINEZ may have deviated from his
assignments and be headed to his Carlsbad jobsite for an unknown reason. Martinez's
employer said that there should be no reason for him to skip a job.

8.    While members of the SDFTF attempted to get into positon to intercept Martinez
in Carlsbad, an updated location was provided by Sylvester Roofing showing that
Martinez bypassed Carlsbad and was now eastbound on HWY 78 in Oceanside. Based
on this information it was evident to SDFTF members that Martinez was not going to
his jobsites and was fleeing, thus indicating that he had knowledge that the SDFTF
was looking for him,

9.    With an updated location of Martinez's truck SDFTF members were able to locate
the truck near the intersection of Thunder Drive and College Blvd. in Oceanside. TFO
Mahin observed the truck at a red light on the east side of College Blvd, where a DUSM
      Case 3:20-cr-01567-LAB Document 1 Filed 03/13/20 PageID.4 Page 4 of 5


was able to positively identified the driver as Martinez. At approximately 9: lSAM a
marked California Highway Patrol unit assisted in a vehicle stop and Martinez was
arrested without incident.

10. A few minutes later a male was observed walking up the street from College
Blvd. toward Martinez. While Martinez was being placed into a vehicle to be
transported the male said something to Martinez in Spanish. TFO Perata overhead
the exchange and asked the male if he knew Martinez, the male said he was family.

11. Believing that the male was involved in Martinez's attempt to flee and avoid
apprehension, DUSM Laney contacted the individual as he attempted to walk away.
DUSM Laney asked the male if had identification, to which he responded "no." DUSM
Laney then inquired if the male was in the United States legally or had documentation
to be in the United States legally. The male responded, "No comment." DUSM Laney
notified TFO S. Davis, who is a sworn Special Deputy U.S. Marshal assigned to the
U.S. Marshals Fugitive Task Force that he may want to speak with the as yet
unidentified male.

12. TFO Davis utilized his Department of Homeland Security (DHS) Mobile
Fingerprint Device to fingerprint the male to obtain his identification and immigration
status. TFO Davis positively identified the individual as Heriberto Castillo-Castillo. TFO
Davis conducted additional records inquires on Castillo that showed he had no lawful
status to enter or remain in the United States. TFO Davis placed Castillo under arrest.

13. During the booking process Castillo told TFO Davis that he was in the area to
pick up Martinez and that he didn't know Martinez was a fugitive. Castillo stated that
Martinez informed him that Martinez's girlfriend "Cindy" told Martinez not to go home
and asked Castillo to meet him at a location in Vista, CA. Castillo further questioned if
everything was "ok" and Martinez kept telling him (Castillo) that "Cindy" said I can't
go home.

14. Shortly after MARTINEZ was arrested DUSM Laney noticed that Martinez's phone
was ringing. DUSM Laney saw that it was an incoming video call from a contact titled
"My Love." DUSM Laney answered the call in the event it was someone checking on
      Case 3:20-cr-01567-LAB Document 1 Filed 03/13/20 PageID.5 Page 5 of 5


the welfare of Martinez. When the call connected, DUSM Laney saw an individual he
immediately recognized as CINDY GARCIA, based on his encounter with her earlier in
the day. GARCIA asked if Martinez was ok and DUSM Laney told her that he was in
custody. DUSM Laney then asked GARCIA if she remembered the conversation they
had a few hours ago at her residence about not calling Martinez and what the
consequences might be. GARCIA said she remembered the conversation. DUSM Laney
again asked GARCIA if she remembered what they spoke about regarding not alerting
Martinez to the attempt to locate him, GARCIA again said she remembered. DUSM
Laney terminated the call.

15. Based on the above information I believe there is probable cause to establish
that GARICA's actions constitute a violation of Title 18, U.S.C., Section 1071 -
Concealing a Person A Fugitive; and Heriberto Castillo-Castillo is a material witness to
her criminal conduct.
